DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 26 August 2022 is acknowledged.
Claims 1, 3, 11, and 13 are amended.
Claims 2, 4, 12, and 14 are canceled.
New claims 21-24 are presented.
The present action treats claims 1, 3, 5-11, 13, and 15-24 on the merits.
Response to Arguments
Applicant’s arguments with respect to 35 USC 102 and 103 rejections of claims 1-20 (see pages 9-10 of the reply of 26 August 2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In regards to claims 1, 11, and 24, the specification doesn’t recite any exterior surface of the rear panel, much less any pull tab being affixed to any edge of the rear panel on an exterior surface of the rear panel.  
In regards to claims 3 and 13, the specification doesn’t recite any “end” of any pull tab or loop structure, much less any end being affixed to any edge of the rear panel.  
In regards to claims 21 and 22, the specification doesn’t recite any pull tab…affixed to…lateral edge of the front panel on an upper edge thereof.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 

pull tab…affixed to…edge of the rear panel on an exterior surface thereof of claims 1 and 11
first end opposite a second end, wherein each…are affixed to an upper edge of the rear panel of claims 3 and 13
second pair of pull tabs…a pull tab of the second pair…affixed to each of the first lateral edge and the second lateral edge of the front panel on an upper edge thereof of claims 21 and 22
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both a lateral edge and a cutout/pair of cutouts in Fig. 1B.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-11, 13, and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 11, and 24: the new matter is a pull tab being affixed to either lateral edge of the rear panel on an exterior surface thereof.   The specification of 20 May 2021 does recite “pair of pull tabs are affixed on…lateral edge of the rear panel” but does not positively recite affixation to any particular surface of the rear panel.
Claims 3, 5-10, 13, and 15-23 are rejected if only because they depend from a rejected claim.
In addition, claims 3 and 13 present additional new matter: ends of the loop being affixed to an upper edge of the rear panel.  While the provisional filing of 22 May 2020 recites “upper edge…of rear panel…include…pull tabs that extend outwardly from panels”, it does not recite any ends thereof, or indeed any pull tab structure at all being affixed to any edge.  The specification of 20 May 2021 does recite “pair of pull tabs are affixed on…lateral edge of the rear panel” (emphasis provided by Examiner) but does not positively recite any singular or plural end/ends of any pull tab being affixed to any edge.
In addition, claims 21 and 22 each present additional new matter: pull tab…affixed to…lateral edge of the front panel on an upper edge thereof.  Rather, the present specification recites (para 17) “additional pair of pull tabs 21 are disposed on the first and second lateral edges 16, 18 of the front panel 12 adjacent to the upper edge 28” (emphases provided by Examiner).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 9-10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Burwell, US 3,025,856].
Regarding claim 1:
Burwell teaches:
A separable undergarment (the “garment”; col. 2 line 31 of Figs. 1 and 2), comprising: a flexible (garment can be “folded”; col. 2 line 67; thus its body is flexible) body having a front panel (see annotated Fig. 2 – a below) affixed to a rear panel (see annotated Fig. 2 – a below) via a central portion (see annotated Fig. 2 – a below); a first set of complementary fasteners (see annotated Fig. 2 – b below) disposed along a first lateral edge (see annotated Fig. 2 – b below) of each of the front panel and the rear panel; a second set of complementary fasteners (see annotated Fig. 2 – b below) disposed along a second lateral edge (see annotated Fig. 2 – b below) of each of the front panel and the rear panel; such that each of the first set of complementary fasteners and the second set of complementary fasteners secure the front panel to the rear panel in an assembled configuration (as in Fig. 1); a pair of cutouts (see annotated Fig. 2 – b below) disposed through opposing sides of the flexible body between the front panel and the rear panel; wherein the pair of cutouts define a pair of leg openings (see annotated Fig. 1 – a below) when the flexible body is in the assembled configuration; and a pair of pull tabs (see annotated Fig. 2 – b below), wherein a pull tab of the pair of pull tabs is affixed to each of the first lateral edge and the second lateral edge of the rear panel on an exterior surface (see annotated Fig. 2 – b below) thereof.

 
    PNG
    media_image1.png
    927
    701
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    927
    818
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    626
    886
    media_image3.png
    Greyscale

Regarding claim 9:
Burwell teaches the separable undergarment of claim 1, as set forth above.
Burwell further teaches wherein the pair of cutouts comprise an elastic material (“elastic fabric 15”; col. 2 line 44) along a border thereof (“secured along…inwardly curved edges”; col. 2 lines 44-45).

Regarding claim 10:
Burwell teaches the separable undergarment of claim 1, as set forth above.
Burwell further teaches wherein a height of each of the front panel and the rear panel are identical.
(Fasteners 17 and 18 correspond to each other in an identical manner when in the assembled configuration (as in Fig. 1); each of the front panel and rear panel thus has a height that is identical)
Regarding claim 21:
Burwell teaches the separable undergarment of claim 1, as set forth above.
	Burwell further teaches further comprising a second pair of pull tabs (see annotated Fig. 2 – c below), wherein a pull tab of the second pair of pull tabs is affixed to each of the first lateral edge and the second lateral edge of the front panel on an upper edge (see annotated Fig. 2 – c below) thereof.

    PNG
    media_image4.png
    927
    818
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over [Burwell, US 3,025,856] as applied to claim 1 above, and further in view of [Cavalier, US 5,359,731].
Regarding claim 3:
Burwell teaches the separable undergarment of claim 1, as set forth above.
Burwell further teaches wherein each of the pair of pull tabs comprise a loop (“loops…26a “; col. 3 lines 5-6).  Insofar as each loop is doubled back on itself as shown in Figs. 1 and 2, it each loop meets the limitation having a first end opposite a second end, 
Moreover, each loop is affixed to the garment proximate an upper edge (see annotated Fig. 2 -d  below) of the rear panel; however, Burwell does not expressly teach that each of the first and second ends are affixed to an upper edge of the rear panel.

    PNG
    media_image5.png
    927
    655
    media_image5.png
    Greyscale

	Burwell does teach the loop is formed by an extension of a reinforcing strip 25 which strengthens the material for holding the snap fasteners: “strip…26…secured along…meeting edge…of…rear panel…to provide additional strengthening material for…holding…snap fasteners…strip…extended at the upper end…to provide finger-gripping loops…26a” (col. 3 lines 1-6).

However, Cavalier teaches a separable garment lower body garment wherein (see Fig. 11) one of a pair of snap fasteners is configured to form a loop (at 39a; Fig. 11) wherein ends of the loop are affixed to an edge of the panel comprising the snap fastener.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the separable undergarment of Burwell such that each of its first and second ends are affixed to the upper edge of the rear panel (as the ends of the loop of Cavalier are affixed to the edge of Cavalier’s panel) in order to yield the predictable result of a durably secured loop that is appropriate for finger-gripping (a motivation taught by Burwell) in such a way that the ends of the loop cannot be easily separated from each other.


Regarding claim 5:
Burwell teaches the separable undergarment of claim 1, as set forth above.
Burwell does not expressly teach wherein the first set of complementary fasteners are disposed on an interior surface of the rear panel and an exterior surface of the front panel.
However, Figs. 1 and 2 of Burwell at least suggest that the first fastener of the front panel is disposed on both an interior surface of the front panel and an exterior surface of the front panel, as evidenced by the visibility of the first fastener of the front panel in both Figs. 1 and 2.  Burwell’s fasteners 17 as embodied in Figs. 6 and 7 appear to be disposed on both interior and exterior surfaces as well.   Burwell does not show the interior surface of the rear panel where the fasteners are secured.
However, Cavalier teaches a separable garment lower body garment wherein (see Fig. 11) each of a pair of snap fasteners (each of the two 35s; see Fig. 11) extends entirely through the panel to which the each snap fastener is connected, thus each snap fastener is on both interior and exterior surfaces of each of Cavalier’s respective panels in the same manner that Burwell’s fasteners 17 appear to be on both interior and exterior surfaces.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first set of complementary fasteners to be disposed on both interior and exterior surfaces of the rear panel and on interior and exterior surfaces of the front panel, as Cavalier’s fasteners are so disposed, in order to yield the predictable result of informing a user of where the snap fasteners are in relation to the garment regardless of which configuration the garment is in (in other words, one would be able to identify the location of the snap fasteners in a plurality of configurations prior to use, when donning, and when doffing the garment to assist with ready assembly and separation of the garment).

Regarding claim 6:
Burwell teaches the separable undergarment of claim 1, as set forth above.
Burwell does not expressly teach wherein the second set of complementary fasteners are disposed on an interior surface of the rear panel and an exterior surface of the front panel.
However, Figs. 1 and 2 of Burwell at least suggest that the second fastener of the front panel is disposed on both an interior surface of the front panel and an exterior surface of the front panel, as evidenced by the visibility of the first fastener of the front panel in both Figs. 1 and 2.  Burwell’s fasteners 17 as embodied in Figs. 6 and 7 appear to be disposed on both interior and exterior surfaces as well.   Burwell does not show the interior surface of the rear panel where the fasteners are secured.
However, Cavalier teaches a separable garment lower body garment wherein (see Fig. 11) each of a pair of snap fasteners (each of the two 35s; see Fig. 11) extends entirely through the panel to which the each snap fastener is connected, thus each snap fastener is on both interior and exterior surfaces of each of Cavalier’s respective panels in the same manner that Burwell’s fasteners 17 appear to be on both interior and exterior surfaces.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the second set of complementary fasteners to be disposed on both interior and exterior surfaces of the rear panel and on interior and exterior surfaces of the front panel, as Cavalier’s fasteners are so disposed, in order to yield the predictable result of informing a user of where the snap fasteners are in relation to the garment regardless of which configuration the garment is in (in other words, one would be able to identify the location of the snap fasteners in a plurality of configurations prior to use, when donning, and when doffing the garment to assist with ready assembly and separation of the garment).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over [Burwell, US 3,025,856] as applied to claim 1 above, and further in view of [Cooper, US 5,087,253].
Regarding claim 7:
Burwell teaches the separable undergarment of claim 1, as set forth above.
Burwell does not expressly teach further comprising an opening through the front panel, wherein the opening is defined by overlapping portions of the front panel.
However, Cooper teaches (Fig. 7) a separable undergarment comprising an opening (“fly front 100”; col. 7 line 48-49) through a front panel wherein the opening is defined by overlapping portions of the front panel, wherein the opening extends perpendicularly from an upper edge of the front panel and extends towards a central portion.  Cooper further teaches the opening is appropriate “for use by males” (col. 7 line 52) and is “desirable for younger children requiring potty training” (col. 8 lines 43-44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the separable undergarment of Burwell to further comprise the opening through the front panel, wherein the opening is defined by overlapping portions of the front panel, wherein the opening extends perpendicularly from an upper edge of the front panel and extends towards a central portion of Cooper in order to create an improved separable undergarment, one appropriate for use along with diapers comprising fly openings for the purpose of potty training males, as suggested by Cooper (col. 7 line 52; col. 8 lines 43-44).

Regarding claim 8:
Burwell in view of Cooper teaches the separable undergarment of claim 7, as set forth above.
The modified separable undergarment further meets the limitation wherein the opening extends perpendicularly from an upper edge of the front panel and extends towards the central portion; refer to above treatment of claim 7.

Claims 11, 19-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over [Burwell, US 3,025,856] in view of [Wilkinson, US 6,926,702].
Regarding claim 11:
Burwell teaches:
A separable undergarment (the “garment”; col. 2 line 31 of Figs. 1 and 2), comprising: a flexible (garment can be “folded”; col. 2 line 67; thus its body is flexible) body having a front panel (see annotated Fig. 2 – a presented in above addressing of claim 1) affixed to a rear panel (see annotated Fig. 2 – a presented in above addressing of claim 1) via a central portion (see annotated Fig. 2 – a presented in above addressing of claim 1); a pair of cutouts (see annotated Fig. 2 – b presented in above addressing of claim 1) disposed through opposing sides of the flexible body between the front panel and the rear panel; 
a first set of complementary fasteners (see annotated Fig. 2 – b presented in above addressing of claim 1) disposed along a first lateral edge (see annotated Fig. 2 – b presented in above addressing of claim 1) of each of the front panel and the rear panel; a second set of complementary fasteners (see annotated Fig. 2 – b presented in above addressing of claim 1) disposed along a second lateral edge (see annotated Fig. 2 – b presented in above addressing of claim 1) of each of the front panel and the rear panel; 

such that each of the first set of complementary fasteners, the second set of complementary fasteners secure the front panel and the rear panel together in an assembled configuration (as in Fig. 1); 

wherein the pair of cutouts define a pair of leg openings (see annotated Fig. 1 – a presented in above addressing of claim 1) when the flexible body is in the assembled configuration;

and a pair of pull tabs (see annotated Fig. 2 – b presented in above addressing of claim 1), wherein a pull tab of the pair of pull tabs is affixed to each of the first lateral edge and the second lateral edge of the rear panel on an exterior surface (see annotated Fig. 2 – b presented in above addressing of claim 1)thereof. 




Thus Burwell teaches all the claimed limitations except those pertaining to the leg panels and their claimed structure/configuration; i.e. Burwell does not expressly teach 
a pair of leg panels affixed to the pair of cutouts, wherein one of the pair of leg panels extends continuously along each of the pair of cutouts; 
a set of leg panel fasteners disposed along opposing lateral edge of each of the pair of leg panels;
such that each of the first set of complementary fasteners, the second set of complementary fasteners, and the set of leg panel fasteners secure the front panel, the rear panel, and the pair of leg panels together in an assembled configuration;
wherein the pair of leg panels define an enclosed sleeve when the flexible body is in the assembled configuration;

However, Wilkinson teaches a separable undergarment comprising front (see annotated Fig. 2 – a below) and rear (see annotated Fig. 2 – a below) panels affixed via a central portion (see annotated Fig. 2 – a below) and a pair of cutouts (see annotated Fig. 2 – a below) disposed through opposing sides of the flexible body between the front panel and the rear panel (see annotated Fig. 2 – a below) wherein a pair of leg panels (see annotated Fig. 2 – a below) is affixed to (col. 4 lines 64-67) the pair of cutouts. One of the pair of leg panels extends continuously along each of the pair of cutouts, further comprising leg panel fasteners (see annotated Fig. 2 – a below) disposed along an edge of each leg panel, such that rear panel and front panel fasteners and the leg panel fasteners secure the front panel, the rear panel, and the pair of leg panels together in an assembled configuration (as in Fig. 1 of Wilkinson) wherein the pair of leg panels define an enclosed sleeve (as in Fig. 1 of Wilkinson) when the flexible body is in the assembled configuration (as in Fig. 1 of Wilkinson).

    PNG
    media_image6.png
    857
    795
    media_image6.png
    Greyscale



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the separable undergarment of Burwell to further comprise the:
a pair of leg panels affixed to the pair of cutouts, wherein one of the pair of leg panels extends continuously along each of the pair of cutouts of Wilkinson; 
the leg fastener concept (as in Wilkinson) wherein a set of leg panel fasteners is disposed along opposing lateral edge of each of the pair of leg panels (fastener sets disposed along opposing leg edges in the same manner they are disposed along opposing front/rear panel edges as in Burwell; the teaching to utilize sets of fasteners (i.e. snap fasteners as in Burwell) disposed along opposing edges of the undergarment is within Burwell);
such that each of the first set of complementary fasteners, the second set of complementary fasteners, and the set of leg panel fasteners secure the front panel, the rear panel, and the pair of leg panels together in an assembled configuration (in the same manner that rear panel and front panel fasteners and the leg panel fasteners secure the front panel, the rear panel, and the pair of leg panels together in an assembled configuration as in Fig. 1 of Wilkinson);
wherein the pair of leg panels define an enclosed sleeve when the flexible body is in the assembled configuration (as in Fig. 1 of Wilkinson)
in order to yield the predictable result of a separable undergarment that is appropriate for use in securing underlying diapers that have leg portions extending out from leg openings of the diaper.

Regarding claim 19:
Burwell in view of Wilkinson teaches the separable undergarment of claim 11, as set forth above.
The modification as applied to claim 11 does not address wherein a distal end of each of the pair of leg panels comprises an elastic material.
However, in further view of Wilkinson:
A distal end of each of Wilkinson’s leg panels comprises an elastic material: “bottom ends 50 of the legs 40 utilize elastic material 60 to form a tight fit on the user’s mid to lower thigh” (col. 3 lines 65-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Burwell such that its distal end of each of the pair of leg panels comprises an elastic material, as in Wilkinson, in order to create an undergarment whose distal ends of its leg portions fit tightly as taught by Wilkinson (col. 3 lines 65-67). 

Regarding claim 20:
Burwell in view of Wilkinson teaches the separable undergarment of claim 11, as set forth above.
Burwell further teaches wherein a height of each of the front panel and the rear panel are identical.
(Fasteners 17 and 18 correspond to each other in an identical manner when in the assembled configuration (as in Fig. 1); each of the front panel and rear panel thus has a height that is identical)

Regarding claim 22:
Burwell in view of Wilkinson teaches the separable undergarment of claim 11, as set forth above.
Burwell further teaches further comprising a second pair of pull tabs (see annotated Fig. 2 – c presented in above addressing of claim 21), wherein a pull tab of the second pair of pull tabs is affixed to each of the first lateral edge and the second lateral edge of the front panel on an upper edge (see annotated Fig. 2 – c presented in above addressing of claim 21) thereof.
Regarding claim 23:
Burwell in view of Wilkinson teaches the separable undergarment of claim 11, as set forth above.
The modification as applied to claim 11 does not address wherein each set of leg panel fasteners comprises a pair of discontinuous fasteners disposed along the opposing lateral edges of the pair of leg panels in colinear alignment with the first and second sets of complementary fasteners.
However, in further view of Burwell:
The teaching of discontinuous fasteners disposed along opposing lateral edges is within Burwell, albeit along front and rear panels: “snap fasteners 17, 18,…there being additional (three being shown) mutually cooperating snap fasteners along the meeting and lapped edges 19, 20 of the front and rear panel portions” (col. 2 lines 50-54).  Refer also to Figs. 1 and 2 of Burwell.
The teaching of colinear alignment of leg portion fasteners and front/rear portion fasteners is within Wilkinson; refer to Fig. 1 of Wilkinson wherein leg fasteners 42 and front/rear fasteners 32 are in colinear alignment along hip lines of a wearer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Burwell such that each set of leg panel fasteners comprises a pair of discontinuous fasteners disposed along the opposing lateral edges of the pair of leg panels (in the same manner that each set of front/rear fasteners comprises a pair of discontinuous fasteners as in Figs. 1 and 2 of Burwell) and that the pair of discontinuous fasteners disposed along the opposing lateral edges of the pair of leg panels be in colinear alignment with the first and second sets of complementary fasteners (in the same manner that the leg fasteners front/rear fasteners are in colinear alignment as in Wilkinson Fig. 1) in order to yield the predictable result of an undergarment that is durably secured at its leg panels via the plurality of discontinuous fasteners (as opposed to only one fastener) and in such a way that is aesthetically pleasing owing to the appearance of the colinear arrangement along hiplines of the garment.

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over [Burwell, US 3,025,856] and [Wilkinson, US 6,926,702] as applied to claim 11 above, and further in view of [Cavalier, US 5,359,731].
Regarding claim 13:
Burwell in view of Wilkinson teaches the separable undergarment of claim 11, as set forth above.
Burwell further teaches wherein each of the pair of pull tabs comprise a loop (“loops…26a “; col. 3 lines 5-6).  Insofar as each loop is doubled back on itself as shown in Figs. 1 and 2, it each loop meets the limitation having a first end opposite a second end, 
Moreover, each loop is affixed to the garment proximate an upper edge (see annotated Fig. 2 -d  presented in above addressing of claim 3) of the rear panel; however, Burwell does not expressly teach that each of the first and second ends are affixed to an upper edge of the rear panel.
Burwell does teach the loop is formed by an extension of a reinforcing strip 25 which strengthens the material for holding the snap fasteners: “strip…26…secured along…meeting edge…of…rear panel…to provide additional strengthening material for…holding…snap fasteners…strip…extended at the upper end…to provide finger-gripping loops…26a” (col. 3 lines 1-6).
However, Cavalier teaches a separable garment lower body garment wherein (see Fig. 11) one of a pair of snap fasteners is configured to form a loop (at 39a; Fig. 11) wherein ends of the loop are affixed to an edge of the panel comprising the snap fastener.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Burwell such that each of its first and second ends are affixed to the upper edge of the rear panel (as the ends of the loop of Cavalier are affixed to the edge of Cavalier’s panel) in order to yield the predictable result of a durably secured loop that is appropriate for finger-gripping (a motivation taught by Burwell) in such a way that the ends of the loop cannot be easily separated from each other.

Regarding claim 15:
Burwell in view of Wilkinson teaches the separable undergarment of claim 11, as set forth above.
Burwell does not expressly teach wherein the first set of complementary fasteners are disposed on an interior surface of the rear panel and an exterior surface of the front panel.
However, Figs. 1 and 2 of Burwell at least suggest that the first fastener of the front panel is disposed on both an interior surface of the front panel and an exterior surface of the front panel, as evidenced by the visibility of the first fastener of the front panel in both Figs. 1 and 2.  Burwell’s fasteners 17 as embodied in Figs. 6 and 7 appear to be disposed on both interior and exterior surfaces as well.   Burwell does not show the interior surface of the rear panel where the fasteners are secured.
However, Cavalier teaches a separable garment lower body garment wherein (see Fig. 11) each of a pair of snap fasteners (each of the two 35s; see Fig. 11) extends entirely through the panel to which the each snap fastener is connected, thus each snap fastener is on both interior and exterior surfaces of each of Cavalier’s respective panels in the same manner that Burwell’s fasteners 17 appear to be on both interior and exterior surfaces.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first set of complementary fasteners to be disposed on both interior and exterior surfaces of the rear panel and on interior and exterior surfaces of the front panel, as Cavalier’s fasteners are so disposed, in order to yield the predictable result of informing a user of where the snap fasteners are in relation to the garment regardless of which configuration the garment is in (in other words, one would be able to identify the location of the snap fasteners in a plurality of configurations prior to use, when donning, and when doffing the garment to assist with ready assembly and separation of the garment).



Regarding claim 16:
Burwell in view of Wilkinson teaches the separable undergarment of claim 11, as set forth above.
Burwell does not expressly teach wherein the second set of complementary fasteners are disposed on an interior surface of the rear panel and an exterior surface of the front panel.
However, Figs. 1 and 2 of Burwell at least suggest that the second fastener of the front panel is disposed on both an interior surface of the front panel and an exterior surface of the front panel, as evidenced by the visibility of the first fastener of the front panel in both Figs. 1 and 2.  Burwell’s fasteners 17 as embodied in Figs. 6 and 7 appear to be disposed on both interior and exterior surfaces as well.   Burwell does not show the interior surface of the rear panel where the fasteners are secured.
However, Cavalier teaches a separable garment lower body garment wherein (see Fig. 11) each of a pair of snap fasteners (each of the two 35s; see Fig. 11) extends entirely through the panel to which the each snap fastener is connected, thus each snap fastener is on both interior and exterior surfaces of each of Cavalier’s respective panels in the same manner that Burwell’s fasteners 17 appear to be on both interior and exterior surfaces.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the second set of complementary fasteners to be disposed on both interior and exterior surfaces of the rear panel and on interior and exterior surfaces of the front panel, as Cavalier’s fasteners are so disposed, in order to yield the predictable result of informing a user of where the snap fasteners are in relation to the garment regardless of which configuration the garment is in (in other words, one would be able to identify the location of the snap fasteners in a plurality of configurations prior to use, when donning, and when doffing the garment to assist with ready assembly and separation of the garment).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over [Burwell, US 3,025,856] and [Wilkinson, US 6,926,702] as applied to claim 1 above, and further in view of [Cooper, US 5,087,253].
Regarding claim 17:
Burwell in view of Wilkinson teaches the separable undergarment of claim 11, as set forth above.
Burwell does not expressly teach further comprising an opening through the front panel, wherein the opening is defined by overlapping portions of the front panel.
However, Cooper teaches (Fig. 7) a separable undergarment comprising an opening (“fly front 100”; col. 7 line 48-49) through a front panel wherein the opening is defined by overlapping portions of the front panel, wherein the opening extends perpendicularly from an upper edge of the front panel and extends towards a central portion.  Cooper further teaches the opening is appropriate “for use by males” (col. 7 line 52) and is “desirable for younger children requiring potty training” (col. 8 lines 43-44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Burwell to further comprise the opening through the front panel, wherein the opening is defined by overlapping portions of the front panel, wherein the opening extends perpendicularly from an upper edge of the front panel and extends towards a central portion of Cooper in order to create an improved separable undergarment, one appropriate for use along with diapers comprising fly openings for the purpose of potty training males, as suggested by Cooper (col. 7 line 52; col. 8 lines 43-44).

Regarding claim 18:
Burwell in view of Wilkinson and Cooper teaches the separable undergarment of claim 17, as set forth above.
The modified separable undergarment further meets the limitation wherein the opening extends perpendicularly from an upper edge of the front panel and extends towards the central portion; refer to above treatment of claim 17.

Allowable Subject Matter
Claim 24 is free of art rejections, but is subject to 35 USC 112(a) rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732